OPINION
BY THE COURT:
This is an appeal by defendant-appellant on questions of law from a permanent restraining order issued against him. Upon issues drawn by the petition of plaintiffs, answer of the defendant and reply of the plaintiffs, and upon submission to the court upon the pleadings, agreed statement of facts, evidence and arguments of counsel, jury waived, the court made findings, the material part of which was carried into the judgment entry. Defendant and plaintiffs filed motions for new trial, both of which were overruled and exceptions noted, and thereafter the court entered the following decree,
“It is therefore ordered, adjudged and decreed by the court that the * * *, said temporary restraining-order heretofore issued against defendant, his agents or servants restraining said defendant, his agents or servants from digging in any manner, destroying, altering, changing, obstructing or interfering with said drain in, or upon defendant’s premises or elsewhere, and restraining defendant from doing anything directly or indirectly to stop, hinder, interfere with or impede the flow of water through said drain in or upon defendant’s premises or elsewhere, is hereby made permanent.”
This is the part of the decree to which the appeal of defendant is specially directed. The decree continues,
*498“It is further the order of this Court that in order to prevent a multiplicity of suits the court will rule plaintiffs to show cause within sixty days after the filing of the entry journalizing this decision, why this court will not enter an order permanently enjoining and restraining plaintiffs from using their basement drains for domestic purposes. If in the meantime plaintiffs show cause through the working out of a compromise plan agreeable to plaintiffs and defendant whereby plaintiffs may be permitted to dispose of their wash water through a common drain under some other portion of defendant’s premises outside of the area covered by defendant’s basement, or other means, the court will then confine the operation of its order to the defendant alone.”
The authority of the court to make this latter order is questioned in the brief of plaintiffs.
The briefs of the parties are extensive and present and discuss every legal question raised by the the pleadings and the evidence. All of these matters were presented to the trial court upon the original hearing or upon the motions for new trial. We have been favored with the written opinion of the trial judge, which is not only comprehensive and complete but may well be designated as a thesis upon the whole subject matter involved. In it he discusses all the legal questions touching the respective rights and obligations of the plaintiffs and defendant as to the natural fiowage of waters and ordinary drainage upon their premises under the sewage ordinances of the city of Dayton, the law upon drainage easements by implication, as well as the acquiring of such easements by prescription or adverse possession, and discusses practically every case cited in this court. • He analyzes at great length the testimony of the witnesses and the effect thereof. We are satisfied to adopt his conclusion as to the law of this case and its application to the facts as he determines them. Further discussion of the law would be but a work of supererogation on our part. We must grant to the trial judge, as the trier of the facts, the full right to draw any reasonable inference therefrom.
We have examined the errors assigned by defendant-appellant and find no one of them of sufficient consequence to require reversal or modification of the judgment, insofar as it affects him.
Although the plaintiffs urge with much force the claim that that part of the judgment entry to which they have objected should be reversed, it is our opinion that if it is a final order, they may not invoke the order of this court reversing or modifying it for the reason that they gave no notice of appeal. There is thus presented to this court the appeal of the defendant only, with no cross appeal. The judgment will be affirmed.
GEIGER, PJ., BARNES & HORN-BECK, JJ., concur.